UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 07-1501



SANJEEV MALHOTRA,

                                                 Plaintiff - Appellant,

             versus


WATERGATE   AT  LANDMARK   (WAL)   CONDOMINIUM
ASSOCIATION, WAL Board of Directors and/or its
assignees,

                                                  Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (1:05-cv-00076-LMB)


Submitted:    October 12, 2007               Decided:   October 23, 2007


Before WILKINSON, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sanjeev Malhotra, Appellant Pro Se. Michael Curtis Gartner,
WHITEFORD, TAYLOR & PRESTON, LLP, Falls Church, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Sanjeev Malhotra appeals the district court’s orders

denying his motions to reopen and for sanctions.              We have reviewed

the record and find no reversible error.                Accordingly, we affirm

for   the   reasons     stated    by   the   district    court.   Malhotra     v.

Watergate at Landmark Condo. Assoc., No. 1:05-cv-00076-LMB (E.D.

Va. Apr. 4 & 6, 2007).           We deny Appellee’s motion for sanctions.

We    dispense   with    oral    argument    because    the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                       AFFIRMED




                                       - 2 -